219 S.W.3d 790 (2007)
Richard J. EICHELBERGER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88284.
Missouri Court of Appeals, Eastern District, Division One.
April 17, 2007.
Maleaner Harvey, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jaime Wilson Corman, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Prior report: 160 S.W.3d 417.

ORDER
PER CURIAM.
Richard Eichelberger ("Movant") appeals from the motion court's judgment denying his Rule 29.15[1] motion for post-conviction relief without an evidentiary hearing. In his sole point on appeal, Movant claims that the motion court clearly erred in denying, without an evidentiary hearing, his claim that his counsel was ineffective for failing to inform the trial *791 court that the court was required to run Movant's ten-year sentence concurrently with the Movant's two concurrent Illinois sentences for similar crimes.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All rule references are to Mo. Rules Crim. P. 2002, unless otherwise indicated.